
	

113 S2453 IS: Social Security Overpayments Fairness Act of 2014
U.S. Senate
2014-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2453
		IN THE SENATE OF THE UNITED STATES
		
			June 10, 2014
			Mrs. Boxer introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To reinstate the 10-year statute of limitations period applicable to collection of amounts paid to
			 Social Security beneficiaries by administrative offset, and prevent
			 recovery of overpayments from individuals under 18 years of age.
	
	
		1.Short title
			This Act may be cited as the
		  Social Security Overpayments Fairness Act of 2014.
		2.Statute of limitation on recovery by administrative offset for amounts paid to	Social Security
			 beneficiaries(a)In generalParagraph (2) of section 3716(e) of title 31, United States
Code, is amended to read as follows:(2)This section does not apply—(A)to a claim under this subchapter relating to any payments made to an individual under title II or
			 title XVI of the Social Security Act that has been outstanding for more
			 than 10 years; or(B)when a statute explicitly prohibits using administrative offset or setoff to collect the claim or
			 type of claim involved..(b)Effective dateThe amendment made by
subsection (a) shall apply to any debt outstanding on or after
the date of the enactment of this Act.
			3.Elimination of recovery of overpayments made to or on behalf of a minor(a)In generalSection 204(a) of the Social Security Act (42 U.S.C. 404(a)) is amended by adding at the end the
			 following new paragraph:(3)Notwithstanding any other provision of this section, in the case of any payment under this title or
			 title XVI of more than the correct amount that is made to or on behalf of
			 an individual who has not attained 18 years of age at the time of such
			 payment, such
			 individual shall not be liable for the
			 repayment of the amount of such payment in excess of the correct amount..(b)Conforming amendments(1)Cross-program recovery of overpaymentsSubsection (a) of the undesignated section following section 1146 of the Social Security Act (42
			 U.S.C. 1320b–17) is amended by striking Subject to subsection (b) and inserting Subject to section 204(a)(3) and subsection (b).(2)Overpayment of disability benefitsSection 1631(b)(1)(A) of the Social Security Act (42 U.S.C. 1383(b)(1)(A)) is amended by striking Whenever and inserting Subject to section 204(a)(3), whenever.(c)Effective dateThe amendments made by this section shall apply to payments made on or after the date of the
			 enactment of this Act.
